Citation Nr: 1021742	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  09-33 730	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than December 13, 
2005, for service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1963 to December 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in August 
2008 by the VARO in Portland, Oregon, granting service 
connection for tinnitus, and assigning an effective date of  
December 13, 2005 for the grant of service connection.  

In his substantive appeal, the Veteran requested a personal 
hearing before the Board, sitting at the RO.  Such request 
was withdrawn in writing by the Veteran through his January 
2010 correspondence.  No other request for a hearing remains 
pending.  


FINDING OF FACT

In April 2010, prior to the promulgation of a decision in the 
appeal, the Board received written notification from the 
Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as 
to any or all issues involved in the appeal at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the 
present case, the Veteran has withdrawn this appeal for 
earlier effective date for the grant of service connection 
for tinnitus by virtue of the written statement to that 
effect, which was received by the Board in April 2010.  
Hence, there remain no allegations  of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.


		
                                                             
J. Parker
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


